STAYTON, Chief Justice.
—The appeal in this case was perfected on December 19,1889, but no brief was filed in the office of the district clerk, but on the 6th of the present month a brief was filed here, which in no respect complies with the rules.
On motion to dismiss appeal because of failure to file brief in time prescribed, although an answer to the motion is filed, no excuse is given for *387failure to file the brief, and the motion shows the inconvenience to adverse counsel resulting from the neglect of appellants.
Rules 37 and 39 are intended for their protection, and the latter now requires that this appeal be dismissed for failure of appellants properly to prosecute their appeal.
It is ordered that the appeal be dismissed.

Appeal dismissed.

Delivered November 11, 1890.